DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application 17/134,607 filed on 12/28/2020, is being examined under the first inventor to file provisions of the AIA .  In response to the Election/Restriction requirement, Applicant elected Group I (claims 1-18). Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.  Accordingly, claims 19 and 20 should be cancelled. 

Drawings
2.	The drawings received on 12/28/2020 are accepted by the Examiner.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Review under 35 USC § 101
4.	Claims 1-15 are directed to a system and an article of manufacture have been reviewed.  Claims 1-15 are appeared to be in one of the statutory categories [e.g. a machine]. The machine is a database system comprising a plurality of processing engines; at least one processor; and a non-transitory storage medium to distribute a plurality of data segments and perform operations in parallel.  Claims 1-15 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 16-18 are appeared to be in one of the statutory categories [e.g. an article of manufacture]. The article of manufacture is a non-transitory machine-readable storage medium comprising instructions that upon execution cause a database system to distribute a plurality of data segments and perform operations in parallel. Claims 16-18 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-18 are qualified as eligible subject Matter under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable by Mozes (US 2017/0308809 A1) and in view of Ding (WO 2019//179408 A1).
As to claim 7, Mozes discloses the operations comprises predication operations by the plural micro-models to predict outputs (See para. [0021], para. [0023], building data mining models to learns and make prediction, e.g. predicting fraudulent activity for credit cards with one model per country) but does not explicitly disclose discloses the operations comprise prediction operations by using respective test data segments of the test data.
Ding discloses wherein the received data comprises test data and wherein the operations comprise prediction operations to predict outputs using respective test data segments of the test data (See Description, the database server determines the prediction data table identifier, and extract data from the corresponding field of the prediction field identifier in the prediction data table as test data). 
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Mozes’s system to include test data, as taught by Ding, in order to facilitate subsequent evaluation and improve the machine learning model (See Ding, description). In addition, both references (Mozes and Ding) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as training machine learning model. This close relation between both references highly suggests an expectation of success.
As to claim 8, Mozes discloses the plural micro-models associated with the values of the segmentation key, and wherein the instructions are executable on the at least one processor to: distribute the plural micro-models across the plurality of processing engines according to the values of the segmentation key (See para. [0046]-[0048], the relational database system identifies partitions keys corresponding to the received set of data and relies on metric logic to generates partition metrics data including a number of the partition of the multiple partitions, a size of each partition of the multiple partitions and a respective value for the partition key associated with each partition of the multiple partitions to determine how the partitions are to be distributed and processed to generate data mining models).
As to claim 9, Mozes discloses receive a database query to invoke a scoring process to use the plural micro-models in predicting the outputs; and invoke the scoring process in response to the received database query (See para. [0022], para. [0029] and para. [0057], scoring new received data and applying scoring data to predict information).
As to claim 10, Mozes discloses data table can be used to organize data in the system but does not explicitly disclose the database query specifies a first table containing the test data, and a second table containing the plural micro-models.
Ding discloses the database query specifies a first table containing the test data, and a second table containing the plural micro-models (See description, test data stored in the predication data table and a model table stores model identifier).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Mozes’s system to include tables to store the test data, as taught by Ding, in order to facilitate subsequent evaluation and improve the machine learning model (See Ding, description). In addition, both references (Mozes and Ding) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as training machine learning model. This close relation between both references highly suggests an expectation of success.
As to claim 11, Mozes in view of Ding discloses wherein the database query further specifies a macro-model to use for a prediction over an entirety of the test/ training data (See Mozes, para. [0021], para. [0023] and para. [0057], the composite model object 145 can be used to “score” new data {e.g., to perform predictions, make classifications, or extract features, etc.} depending on the nature of the data mining models of the composite model object 145. For example, in one embodiment, the composite model object 145 may include a data mining model for each state of the United States, where each data mining model is configured to discern between customers who are likely to leave a telecommunications provider for the state within the next year and customers who are likely to stay with the telecommunications provider for that state beyond next year, also see Ding, Description, the SQL statement specifies a model name to use for prediction over test data).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Mozes’s system to include a query specifies a model to use, as taught by Ding, in order improve the convenience and ease of use of machine learning to avoid a lot of programming work (See Ding, description). In addition, both references (Mozes and Ding) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as training machine learning model. This close relation between both references highly suggests an expectation of success.
As to claim 12, Mozes discloses wherein the database query specifies a parameter relating to a combined use of a macro-model and each micro-model of the plural micro-models (See para. [0038] and para. [0042], for selecting one or more fields [e.g., zip codes, area codes, states, etc.] upon which training data can be partitioned, selecting algorithms for processing, and adding or removing partitions from a composite model object, for example, a set of training data may include data associated with customers, where one column of the set of training data specifies a state in which the customers reside.  A user can select the data field (i.e., the column name “state”) upon which to partition the customers. As a result, analytics logic 110 can partition the set of training data based on states (e.g., Ohio, California, Texas, etc.) and train a separate data mining model for each state. Other data fields may be selected instead such as, for example, customer age or customer gender, or a combination of columns based on gender and marital status, or an expression such as binned ranges of customer age. In other embodiments, data fields for partitioning may come from underlying table partitioning, or may be automatically determined by the system to improve overall model accuracy).
As to claim 13, Mozes discloses the database query specifies a parameter of the plural micro-models (See para. [0038] and para. [0042], for selecting one or more fields [e.g., zip codes, area codes, states, etc.] upon which training data can be partitioned, selecting algorithms for processing, and adding or removing partitions from a composite model object, for example, a set of training data may include data associated with customers, where one column of the set of training data specifies a state in which the customers reside.  A user can select the data field (i.e., the column name “state”) upon which to partition the customers. As a result, analytics logic 110 can partition the set of training data based on states (e.g., Ohio, California, Texas, etc.) and train a separate data mining model for each state. Other data fields may be selected instead such as, for example, customer age or customer gender, or a combination of columns based on gender and marital status, or an expression such as binned ranges of customer age. In other embodiments, data fields for partitioning may come from underlying table partitioning, or may be automatically determined by the system to improve overall model accuracy).
6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by Mozes (US 2017/0308809 A1) and in view of Ding (WO 2019//179408 A1) and further in view of Kaldeway et al. (US 2020/0125368 A1), hereinafter Kaldeway.
As to claim 15, Mozes does not explicitly disclose the received data comprises a table including a column containing the values of the segmentation key for respective data segments of the plurality of data segments in the table.
Kaldeway discloses the received data comprises a table including a column containing the values of the segmentation key for respective data segments of the plurality of data segments in the table (See Figure 1, para. [0033]- para. [0037], para. [0049]3, the table includes keys stored in the key column for each respective entry).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Mozes’s system to include a table including a column containing the values of the segmentation key for respective data segments, as taught by Kaldeway, in order to leverage the processing capabilities of multiple processors executing in parallel (See Kaldeway, para. [0005]). In addition, both references (Mozes and Kaldeway) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as parallel processing. This close relation between both references highly suggests an expectation of success.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mozes et al. (US 2017/0308809 A1), hereinafter Mozes.
	 Referring to claim 1, Mozes discloses a database system (See para. [0006] and Figure 1, a relational database system having a computing device configured with analytics logic) comprising: a plurality of processing engines (See para. [0072] and Figure 3, a plurality of distributed across N processing nodes); at least one processor; and a non-transitory storage medium storing instructions executable on the at least one processor (See para. [0072], each processing node storing processing instructions to prosses a slice of data) to: receive data relating to plural micro-models that apply respective analytics (See para. [0046], para. [0047], receiving and reading a set of data within the relational database system, the data represents information of a business corresponding to, for example, sales, customers, products relating to data mining models that utilizes analytics with logic parsing logic 120, metrics logic 125, distributing logic 135, scoring logic 150 and organizing logic 130); 
distribute a plurality of data segments of the received data across the plurality of processing engines based on values of a segmentation key included in the received data (See para. [0046]-[0048], the relational database system identifies partitions keys corresponding to the received set of data and relies on metric logic to generates partition metrics data including a number of the partition of the multiple partitions, a size of each partition of the multiple partitions and a respective value for the partition key associated with each partition of the multiple partitions to determine how the partitions are to be distributed and processed to generate data mining models); and 
cause performance, in parallel by the plurality of processing engines, operations associated with the plural micro-models using respective data segments of the plurality of data segments, wherein different processing engines of the plurality of processing engines perform operations associated with respective micro-models of the plural micro-models (See para. [0046]-para. [0048] and para. [0071], based on the analysis of the partition metrics data, each data partition of the received is distributed and processed, one at a time across the multiple processing nodes, that is, a first data partition may be parallelized across the multiple processing nodes to associate a first data mining model, a second data partition is parallelized distributed and processed across the multiple processing nodes to associate a second data mining model and so forth, until all of the data partitions are processed to form a composite model object having a separate data mining model corresponding to each data partition, note in para. [0056] and para. [0087], the data mining models which built on the partitioned data perform different operations including DDL operations or maintenance operations).
As to claim 2, Mozes discloses wherein the received data comprises training data for the plural micro-models (See para. [0006], para. [0025] and para. [0038], the received data includes training data that can train data mining models), and wherein the operations comprise training operations to train the plural micro-models using respective training data segments of the training data (See para. [0006], para. [0025] and para. [0038], building data mining models involves training operation, which can be applied to scoring data to extract data segments/information including predictive information, group information and feature information).
As to claim 3, Mozes discloses receive attribute information comprising values of one or more attributes to use as features in training the plural micro-models (See para. [0006], para. [0025], para.[0038], receiving one or more fields., zip codes, area codes, states, etc. in training data mining models)  the values of the one or more attributes in the received attribute information partitioned into a plurality of attribute segments based on values of the segmentation key included in the received attribute information (See para. [0032], para. [0038] and para. [0046], in response to the received one or more data fields, the partitioning keys are obtained based on the selected data fields); and distribute the plurality of attribute segments across the plurality of processing engines for use in training respective micro-models of the plural micro-models (See para. [0046]-[0048], the relational database system identifies partitions keys corresponding to the received set of data and relies on metric logic to generates partition metrics data including a number of the partition of the multiple partitions, a size of each partition of the multiple partitions and a respective value for the partition key associated with each partition of the multiple partitions to determine how the partitions are to be distributed and processed to generate data mining models, note para. [0006], para. [0025] and para. [0038], building data mining models involves training operation, which can be applied to scoring data to extract data segments/information including predictive information, group information and feature information).
As to claim 4, Mozes discloses model parameter information comprising values of one or more parameters for the plural micro-models, the values of the one or more parameters in the received model parameter information partitioned into a plurality of model parameter segments based on values of the segmentation key included in the received model parameter information; and distribute the plurality of model parameter segments across the plurality of processing engines for use in training respective micro-models of the plural micro-models (See para. [0046]-[0048], in response to the received data,  the relational database system identifies partitions keys corresponding to the received set of data and relies on metric logic to generates partition metrics/parameters data including a number of the partition of the multiple partitions, a size of each partition of the multiple partitions and a respective value for the partition key associated with each partition of the multiple partitions to determine how the partitions are to be distributed and processed to generate data mining model, for example, the parameter values are customer data associated with the state of Ohio of for the first data mining model).
As to claim 5, Mozes discloses receive a database query to invoke a training process for training the plural micro-models; and invoke the training process in response to the received database query (See para. [0006], para. [0025], para.[0038], receiving one or more fields., zip codes, area codes, states, etc. in training data mining models in response to a user request).
As to claim 6, Mozes discloses wherein the database query specifies one or more of a feature to use for training the plural micro-models, and a parameter of the plural micro-models (See para. [0006], para. [0025], para.[0038], receiving one or more fields., zip codes, area codes, states, etc. in training data mining models in response to a user request).

As to claim 14, Mozes discloses distribute the plurality of data segments across the plurality of processing engines based on hashing the values of the segmentation key included in the received data (See para. [0031] and para. [0032], a dataset may be partitioned using range partitioning, hash partitioning, or enumerated list-type partitioning through a new data definition language (DDL) statement, the system identifies a partition in a dataset which identifies a data mining model in a composite model object (e.g., a data mining model for the state of Ohio) based on a partition key, may be referred to as “a data partition” (e.g., with respect to a portion of training data or scoring data), or just “a partition” (e.g., with respect to a portion of training data, scoring data, or to a data mining model).
Referring to claim 16, Mozes discloses a non-transitory machine-readable storage medium  (See para. [0037] and para. [0085], a non-transitory computer storage medium) comprising instructions that upon execution cause a database system to: receive a database query relating to a micro-modeling framework (See para. [0006], para. [0025], para. [0038], receiving one or more fields., zip codes, area codes, states, etc. in training data mining models in response to a user request); and in response to the database query: partition, based on values of a segmentation key, data relating to plural micro-models that apply respective analytics (See para. [0046], para. [0047], receiving and reading a set of data within the relational database system, the data represents information of a business corresponding to, for example, sales, customers, products relating to data mining models that utilizes analytics with logic parsing logic 120, metrics logic 125, distributing logic 135, scoring logic 150 and organizing logic 130); distribute a plurality of data segments derived from partitioning of the data across a plurality of processing engines (See para. [0046]-[0048], the relational database system identifies partitions keys corresponding to the received set of data and relies on metric logic to generates partition metrics data including a number of the partition of the multiple partitions, a size of each partition of the multiple partitions and a respective value for the partition key associated with each partition of the multiple partitions to determine how the partitions are to be distributed and processed to generate data mining models); and cause performance, in parallel by the plurality of processing engines, operations associated with the plural micro-models using respective data segments of the plurality of data segments, wherein different processing engines of the plurality of processing engines perform operations associated with respective micro-models of the plural micro-models (See para. [0046]-para. [0048] and para. [0071], based on the analysis of the partition metrics data, each data partition of the received is distributed and processed, one at a time across the multiple processing nodes, that is, a first data partition may be parallelized across the multiple processing nodes to associate a first data mining model, a second data partition is parallelized distributed and processed across the multiple processing nodes to associate a second data mining model and so forth, until all of the data partitions are processed to form a composite model object having a separate data mining model corresponding to each data partition, note in para. [0056] and para. [0087], the data mining models which built on the partitioned data perform different operations including DDL operations or maintenance operations).
As to claim 17, Mozes discloses wherein the operations associated with the plural micro-models comprise training the plural micro-models (See para. [0006], para. [0025] and para. [0038], building data mining models involves training operation, which can be applied to scoring data to extract data segments/information including predictive information, group information and feature information).
As to claim 18, Mozes discloses wherein the operations associated with the plural micro-models comprise scoring using the plural micro-models (See para. [0022], para. [0029] and para. [0057], scoring new received data and applying scoring data to predict information).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2010/0192148 A1) discloses a method for generating application-aware data partitioning to support parallel computing. A label for a user defined data partitioning (UDP) key is generated by a labeling process to configure data partitions of original data. The UDP is labeled by the labeling process to include at least one key property excluded from the original data. The data partitions are evenly distributed to co-locate and balance the data partitions and corresponding computations performed by computational servers. A data record of the data partitions is retrieved by performing an all-node parallel search of the computational servers using the UDP key.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153